Name: Council Regulation (EEC) No 1876/80 of 15 July 1980 fixing the monthly price increases for paddy rice and husked rice for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 184/ 12 Official Journal of the European Communities 17. 7 . 80 COUNCIL REGULATION (EEC) No 1876/80 of 15 July 1980 fixing the monthly price increases for paddy rice and husked rice for the 1980/81 marketing year 7 ( 1 ) of Regulation (EEC) No 1418/76 shall be as follows :  2-31 ECU per tonne for the intervention price,  2-89 ECU per tonne for the target price . 2. These monthly increases shall apply from 1 October 1980 to 1 July 1981 . The prices thus obtained for July 1981 shall remain valid until 31 August 1981 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ( ! ), as last amended by Regu ­ lation (EEC) No 1871 /80 (2), and in particular Article 7 (2) thereof, Having regard to the proposal from the Commission, Whereas, when the number and amount of the monthly increases and the first month during which these increases are to apply are fixed account should be taken of the costs of storage and financing rice in the Community and of the need to ensure that the disposal of stocks of rice conforms to market require ­ ments, HAS ADOPTED THIS REGULATION : Article 1 1 . For the 1980/81 marketing year, the amount of each of the monthly increases provided for in Article Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1980 . For the Council The President J. SANTER (&gt;) OJ No L 166, 25 . 6 . 1976, p. 1 . (2 ) See page 4 of this Official Journal .